Citation Nr: 0121117	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  01-06 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for bilateral sensorineural hearing loss, currently 
rated as noncompensable.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which awarded service connection for 
sensorineural hearing loss, and assigned a noncompensable 
rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's sensorineural hearing loss is manifested by 
Level I hearing loss in the right ear, and Level IV hearing 
loss in the left ear.


CONCLUSION OF LAW

The criteria for assignment of a higher initial disability 
rating for bilateral sensorineural hearing loss, currently 
rated as noncompensable, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
sensorineural hearing loss is more severe than that 
represented by a noncompensable rating.  In short, he 
maintains that he should be granted a higher disability 
rating.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001).  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  In the 
present case, it appears from the record that the RO may have 
considered the VCAA as pertains to the veteran's claim.  In 
that regard, a letter from the RO to the veteran dated in 
January 2001 states that "[d]ue to a change in the law, we 
are reviewing your claim for service connection for hearing 
loss."  The RO did not specifically cite the VCAA, and did 
not provide the veteran with an explanation of the law.  
However, the Board notes that the veteran's claim had 
previously been denied as not well-grounded.  Following the 
RO's January 2001 letter to the veteran, the RO afforded the 
veteran a VA audiology examination in February 2001, and 
awarded service connection in April 2001.  Thus, it appears 
that the duty to assist was satisfied in this regard.  As to 
the veteran's disagreement with the noncompensable rating, 
the Board finds that the February 2001 VA audiology 
examination offers a recent assessment of the veteran's 
hearing, and appears to be a thorough and complete 
examination.  The RO obtained and associated with the claims 
file the VA treatment records identified by the veteran, and 
the Board is not aware of any additional relevant records 
that have not yet been associated with the veteran's claims 
file.  As such, the Board finds no need to remand this case 
for further development, and the Board will proceed with 
appellate review. 

The record reveals that in an April 2001 rating decision, the 
veteran was awarded service connection for sensorineural 
hearing loss, which was rated as noncompensable from March 
2000.  The veteran disagreed with the noncompensable rating 
and initiated this appeal.  As the veteran is appealing the 
original assignment of a noncompensable rating, the severity 
of the veteran's sensorineural hearing loss is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2000).  When a question arises as 
to which of two ratings apply under a particular Diagnostic 
Code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

The evidence for consideration includes records of VA 
audiology evaluation and treatment the veteran received in 
September and October 1999.  However, these records do not 
contain the clinical findings necessary to evaluate the 
severity of the veteran's hearing loss under the schedular 
criteria for his hearing loss disability contained in the 
Schedule for Rating Disabilities.  For example, these records 
do not contain speech discrimination.

The veteran was afforded a VA audiological examination in 
February 2001.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
55
60
60
54
LEFT
55
65
65
75
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.  
The examiner diagnosed the veteran with mild to moderately 
severe sensorineural hearing loss in the right ear, and 
moderately severe to severe sensorineural hearing loss in the 
left ear. 

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for sensorineural 
hearing loss is appropriate, and there is no basis for a 
higher rating at this time.  Considering that the veteran's 
right ear manifests an average puretone threshold of 54, and 
96 percent of speech discrimination, the right ear meets a 
Level I designation.  As the left ear manifests an average 
puretone threshold of 65, and 80 percent of speech 
discrimination, the left ear meets a Level IV designation.  
Combining the Level I designation of the right ear (the 
better ear) with the Level IV designation of the left ear, 
the resulting percentage evaluation for hearing impairment is 
noncompensable.  See 38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

The Board notes that the veteran's left ear manifests an 
exceptional pattern of hearing loss under the provisions of 
38 C.F.R. § 4.86(a), as the puretone threshold at four 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more.  As such, the Board has considered whether the 
veteran is entitled to a compensable rating based on 
application of Table VIa.  Applying the veteran's speech 
discrimination score for his left ear to Table VIa results in 
a Level VII designation for the left ear, which is higher 
than the Level IV designation resulting from application of 
Table VI.  However, even combining this higher Level VII 
designation with the right ear's Level I designation, the 
result is still a noncompensable rating under Table VII, 
Diagnostic Code 6100.  Therefore, there is no basis for 
assigning a compensable rating based on an exceptional 
pattern of hearing impairment in the left ear.  In 
conclusion, the Board finds that the current noncompensable 
rating for sensorineural hearing loss is appropriate, and 
there is no basis for a higher rating.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's sensorineural hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the severity of the sensorineural hearing loss 
during the entire period from the initial assignment of a 
noncompensable rating to the present time.  See Fenderson, 12 
Vet. App. at 125-126.  The Board acknowledges the veteran's 
contentions that his hearing is more severe than a 
noncompensable rating.  However, the evaluation of hearing 
loss is based on applying the rating criteria to the 
objective clinical findings obtained from audiometric 
testing.  The veteran's lay assertions in regard to his 
hearing loss are insufficient to establish entitlement to a 
compensable rating because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  On the basis of the 
objective evidence, the veteran's sensorineural hearing loss 
does not support assignment of a compensable rating.  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating and, as such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Further, the evidence does not reflect, nor does the veteran 
specifically contend, that his sensorineural hearing loss 
adversely affects his employment.  In any event, the Board 
points out that the VA Schedule for Rating Disabilities 
assigns percentage ratings that are intended to represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and 
injuries.  See 38 C.F.R. § 4.1.  In the present case, the 
evidence does not demonstrate that the veteran's 
sensorineural hearing loss has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

 

